Citation Nr: 0625637	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for valvular heart disease 
and endocarditis, to include as secondary to service-
connected right ear fungal infection.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied his claim for service connection for 
valvular heart disease and endocarditis, and two other 
claims.  In November 2005, the United States Court of Appeals 
for Veterans Claims (the Court) affirmed the denials as to 
the other claims, but vacated and remanded the Board's 
decision on the claim for service connection for valvular 
heart disease and endocarditis.

In order to comply with the instructions in the Court's 
decision, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Court found that there were at least two separate 
occasions when the veteran requested specifically that VA 
obtain the service medical records (SMRs) relating to alleged 
treatment during basic training in Upton New York, but that 
VA did not attempt to specifically obtain these documents or 
inform the veteran that they did not exist or that efforts to 
obtain them were futile.  38 C.F.R. § 3.159(c)(2) (2005) 
(describing VA's duty to assist as to records in Federal 
custody).  The Board notes that, prior to the instant claim, 
the RO had, in connection with prior claims, first obtained 
the enlistment and separation examination, and subsequently, 
in October 1949, requested and obtained a packet of 
photostatic copies from the Adjutant General's Office (AGO) 
containing what appeared to be the complete set of SMRs.  
However, since the Court has indicated that these efforts 
have been insufficient to comply with VA's duty to assist, 
and the veteran has identified the time period and location 
of the records that he claims contain information regarding 
treatment of the specific disability at issue on appeal, this 
claim must be remanded for the RO to seek these records.

If these records are found, then a VA examination should be 
ordered to determine if the veteran's current endocarditis 
and valvular heart disease are related to in-service 
treatment for this disease or to his service-connected right 
ear fungal infection (although two VA examiners have already 
provided opinions as to whether the veteran's endocarditis is 
related to the service-connected right ear fungal infection, 
it should again be addressed if the additional information 
sought is found).

In addition, although the RO sent a February 2002 VCAA letter 
regarding this claim, this letter indicated only how to 
establish service connection on a direct basis, and not on a 
secondary basis.  On remand a new VCAA letter should be sent 
to ensure that this issue is fully explained to the veteran.  
The new VCAA letter should also comply with recent Court 
precedents such as Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which indicates that veteran a should be provided 
information regarding the disability rating and effective 
date for the award of benefits that will be assigned if 
service connection is granted. 

Accordingly, this case is REMANDED for the following 
development and consideration: 

1.  Send the veteran a VCAA letter that 
explains how to establish entitlement to 
service connection on both a direct and 
secondary basis, and that complies with 
all relevant Court decisions, including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Request copies of the veteran's SMRs, 
especially any treatment records from his 
basic training in Upton, New York, 
through all official channels, including, 
but not limited to the Army and the 
National Personnel Records Center (NPRC).  
All attempts to locate these records, 
whether or not successful, should be 
documented, and efforts should cease only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2) (2005).

3.  If the above steps produce any 
information indicating that the veteran 
was treated for endocarditis or any 
heart-related symptoms during service, 
schedule the veteran for a VA cardiology 
examination to determine the etiology of 
both his endocarditis and valvular heart 
disease.  The claims folder must be made 
available to the examiner and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's endocarditis or valvular heart 
disease is related to in-service 
treatment for endocarditis or other 
heart-related symptoms, related to the 
service-connected right ear fungal 
infection, or otherwise related to 
service.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

4.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





